Motion, insofar as it seeks leave to appeal against respondent Galveston Wharves from the Appellate Division order that affirmed Supreme Court’s April 5, 1996 order, denied; motion for leave to appeal otherwise dismissed upon the grounds (1) that appellant has failed to establish timeliness as required by section 500.11 (d) (1) (iii) of the Rules of the Court of Appeals (22 NYCRR 500.11 [d] [1] [iii]) with respect to the January 12, 1995 Appellate Division order granting in part and denying in part an article 78 petition in the nature of mandamus (see, 211 AD2d 477), (2) that appellant has already sought leave to appeal from the Appellate Division orders entered on May 14, 1987 (see, 130 AD2d 986) and May 1, 1990 (see, 161 AD2d 129), and (3) that the remaining Appellate Division orders sought to be appealed from do not finally determine the action within the meaning of the Constitution (see, 240 AD2d 323; 214 AD2d 306).
Judge Smith taking no part.